Case 1:21-cv-23295-JLK Document 1 Entered on FLSD Docket 09/13/2021 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                              CASE NO.

 HOWARD MICHAEL CAPLAN,

                Plaintiff,

                vs.

 DANYANDY LLC, a Florida Limited
 Liability Company d/b/a THE SEXY BOX
 and JASMIN INVESTMENTS LLC, a
 Florida Limited Liability Company,

             Defendants.
 _______________________________/

                                           COMPLAINT

 Plaintiff, HOWARD MICHAEL CAPLAN (hereinafter “Plaintiff”), through the undersigned
 counsel, hereby files this complaint and sues DANYANDY LLC d/b/a THE SEXY BOX
 (“DANYANDY”) and JASMIN INVESTMENTS LLC (“JASMIN”) (hereinafter, collectively

 referred to as “Defendants”) for declaratory and injunctive relief; for discrimination based on
 disability; and for the resultant attorney's fees, expenses, and costs (including, but not limited to,
 court costs and expert fees), pursuant to 42 U.S.C. §12181 et. seq., ("AMERICANS WITH
 DISABILITIES ACT OF 1990," or "ADA") and alleges:


 JURISDICTION
 1.     This Court is vested with original jurisdiction over this action pursuant to 28 U.S.C. §1331
 and §1343 for Plaintiff’s claims arising under Title 42 U.S.C. §12181 et. seq., based on
 Defendants ’violations of Title III of the Americans with Disabilities Act of 1990, (hereinafter
 referred to as the "ADA"). See also 28 U.S.C. §2201 and §2202.


 VENUE
 2.      The venue of all events giving rise to this lawsuit is located in Miami-Dade County,



                                                   1
Case 1:21-cv-23295-JLK Document 1 Entered on FLSD Docket 09/13/2021 Page 2 of 10




 Florida. Pursuant to 28 U.S.C. §1391(B) and rule 3.1 of Local Rules of the United States District
 Court for the Southern District of Florida, this is the designated court for this suit.


 PARTIES
 3.     Plaintiff, HOWARD MICHAEL CAPLAN, is a resident of the State of Florida. At the time
 of Plaintiff’s visit to The Sexy Box (“Subject Facility”), Plaintiff suffered from a “qualified

 disability” under the ADA, which substantially limits Plaintiff’s major life activities, including but
 not limited to walking, and requires the use of a mobility aid. Plaintiff personally visited The Sexy
 Box, but was denied full and equal access, and full and equal enjoyment of the facilities, services,
 goods, and amenities within The Sexy Box, which is the subject of this lawsuit. The Subject
 Facility is an adult entertainment store, and Plaintiff wanted inquire about their products but was
 unable to due to the discriminatory barriers enumerated in Paragraph 15 of this Complaint.


 4.     In the alternative, Plaintiff, HOWARD MICHAEL CAPLAN, is an advocate of the rights
 of similarly situated disabled persons and is a “tester” for the purpose of asserting his civil rights
 and monitoring, ensuring and determining whether places of public accommodation are in
 compliance with the ADA.


 5.     Defendants, DANYANDY and JASMIN, are authorized to conduct business and are in fact
 conducting business within the State of Florida. The Subject Facility is located at 11055 Biscayne
 Blvd, North Miami, FL 33181. Upon information and belief, DANYANDY is the lessee and/or
 operator of the Real Property and therefore held accountable of the violations of the ADA in the
 Subject Facility which is the matter of this suit. Upon information and belief, JASMIN is the owner
 and lessor of the Real Property where the Subject Facility is located and therefore held accountable
 for the violations of the ADA in the Subject Facility which is the matter of this suit.


 CLAIMS: VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT
 6.     Plaintiff adopts and re-alleges the allegations stated in paragraphs 1 through 5 of this
 complaint, as are further explained herein.


 7.     On July 26, 1990, Congress enacted the Americans with Disabilities Act ("ADA"), 42


                                                    2
Case 1:21-cv-23295-JLK Document 1 Entered on FLSD Docket 09/13/2021 Page 3 of 10




 U.S.C. §12101 et. seq. Commercial enterprises were provided one and a half years from enactment
 of the statute to implement its requirements. The effective date of Title III of the ADA was January
 26, 1992, or January 26, 1993 if Defendants had ten (10) or fewer employees and gross receipts of
 $500,000 or less. See 42 U.S.C. §12181; 28 C.F.R. §36.508(a).


 8.      As stated in 42 U.S.C. §12101(a) (1)-(3), (5) and (9), Congress found, among other things,
 that:

         i. some 43,000,000 Americans have one or more physical or mental disability, and this
            number shall increase as the population continues to grow and age;

         ii. historically, society has tended to isolate and segregate individuals with disabilities and,
            despite some improvements, such forms of discrimination against disabled individuals
            continue to be a pervasive social problem, requiring serious attention;

         iii. discrimination against disabled individuals persists in such critical areas as
            employment, housing, public accommodations, transportation, communication,
            recreation, institutionalization, health services, voting and access to public services and
            public facilities;

         iv. individuals with disabilities continually suffer forms of discrimination, including:
           outright intentional exclusion; the discriminatory effects of architectural, transportation,
           and communication barriers; failure to make modifications to existing facilities and
           practices; exclusionary qualification standards and criteria; segregation, and regulation
           to lesser services, programs, benefits, or other opportunities; and,

         v. the continuing existence of unfair and unnecessary discrimination and prejudice denies
           people with disabilities the opportunity to compete on an equal basis and to pursue those
           opportunities for which this country is justifiably famous and costs the United States
           billions of dollars in unnecessary expenses resulting from dependency and non-
           productivity.

 9.      As stated in 42 U.S.C. §12101(b)(1)(2) and (4), Congress explicitly stated that the purpose
 of the ADA was to:

         i. provide a clear and comprehensive national mandate for the elimination of discrimination
            against individuals with disabilities;

         ii. provide clear, strong, consistent, enforceable standards addressing discrimination
            against individuals with disabilities; and,

         iii. invoke the sweep of congressional authority, including the power to enforce the


                                                    3
Case 1:21-cv-23295-JLK Document 1 Entered on FLSD Docket 09/13/2021 Page 4 of 10




           fourteenth amendment and to regulate commerce, in order to address the major areas of
           discrimination faced on a daily basis by people with disabilities.

 10.     Pursuant to 42 U.S.C. §12181(7), and 28 CFR §36.104, Title III, no individual may be
 discriminated against on the basis of disability with regards to the full and equal enjoyment of the
 goods, services, facilities, or accommodations of any place of public accommodation by any
 person who owns, leases (or leases to), or operates a place of public accommodation. The Sexy
 Box is a place of public accommodation by the fact it is an establishment that provides
 goods/services to the general public, and therefore, must comply with the ADA. The Subject
 Facility is open to the public, its operations affect commerce, and it is a sales establishment. See
 42 U.S.C. Sec. 12181 (7) and 28 C.F.R. 36.104. Therefore, the Subject Facility is a public
 accommodation that must comply with the ADA.


 11.     The Defendants have discriminated, and continue to discriminate against Plaintiff, and
 others who are similarly situated, by denying access to, and full and equal enjoyment of goods,
 services, facilities, privileges, advantages and/or accommodations at The Sexy Box located at
 11055 Biscayne Blvd, North Miami, FL 33181, as prohibited by 42 U.S.C. §12182, and 42 U.S.C.
 §12101 et. seq.; and by failing to remove architectural barriers pursuant to 42 U.S.C.
 §12182(b)(2)(A)(iv).


 12.     Plaintiff has visited the Subject Facility, and has been denied full, safe, and equal access to
 the facility and therefore suffered an injury in fact.


 13.     Plaintiff shall suffer a future injury as Plaintiff intends to return and enjoy the goods and/or
 services at the Subject Facility within the next six months. The Subject Facility is in close
 proximity to Plaintiff’s residence and is in an area frequently travelled by Plaintiff. Furthermore,
 Plaintiff will also return to monitor compliance with the ADA. However, Plaintiff is precluded
 from doing so by the Defendants' failure and refusal to provide people with disabilities with full
 and equal access to their facility. Therefore, Plaintiff continues to suffer from discrimination and
 injury due to the architectural barriers, which are in violation of the ADA.


 14.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991, the Department of


                                                    4
Case 1:21-cv-23295-JLK Document 1 Entered on FLSD Docket 09/13/2021 Page 5 of 10




 Justice, Office of the Attorney General, promulgated Federal Regulations to implement the
 requirements of the ADA. The ADA Accessibility guidelines (hereinafter referred to as
 “ADAAG”), 28 C.F.R. Part 36, may cause violators to obtain civil penalties of up to $55,000 for
 the first violation and $110,000 for any subsequent violation.


 15.    The Defendants are in violation of 42 U.S.C. §12181 et. seq., and 28 C.F.R. 36.302 et. seq.,

 and are discriminating against Plaintiff with the following specific violations which Plaintiff

 personally encountered and/or has knowledge of:

        a) The parking facility in front of and alongside the business does not provide a compliant

            accessible parking space. 2010 ADA Standards 502.1

        b) The parking facility has ten (10) marked standard spaces and zero (0) accessible

            parking spaces in the customer parking lot. 2010 ADA Standards 208.2

        c) The parking facility does not have the minimum number of accessible parking spaces

            required. One (1) accessible parking space with adjacent access aisle is required. 2010

            ADA Standards 208.

        d) The parking facility does not provide compliant directional and informational signage

            to a compliant accessible parking space. 2010 ADA Standards 216.5

        e) There is no compliant access aisle attached to an accessible route serving any existing

            parking space which would allow safe entrance or exit of vehicle for accessible persons

            requiring mobility devices. 2010 ADA Standards 502.2

        f) Areas throughout the parking lot are rough and uneven. There is currently no existing

            accessible route to help persons with disabilities safely maneuver through the parking

            facilities. Accessible routes must connect parking spaces to accessible entrances. 2010

            ADA Standards 502.3




                                                 5
Case 1:21-cv-23295-JLK Document 1 Entered on FLSD Docket 09/13/2021 Page 6 of 10




        g) Existing facility does not provide a compliant accessible route to the main entrance

            from any site arrival point. 2010 ADA Standards 206.2, 208, 401.1

        h) The main store entrance is non-compliant. The ground surface in front of the door

            ramps from the driveway up to the main door threshold. It does not have the required

            maneuvering clearances. Maneuvering clearances must extend the full width of the

            doorway and the required latch side or hinge side clearance. The ground surface within

            required maneuvering clearances must comply with Section 302. Changes in level are

            not permitted. 2012 Standards 404.2.4.4

        i) The main entrance door has non-compliant thumb latch door hardware. Operable parts

            must be operable with one hand and must not require tight grasping, pinching, or

            twisting of the wrist. 2010 ADA Standards 309.4

        j) The facility does not provide compliant directional and informational signage to an

            accessible route which would lead to an accessible entrance. Where not all entrances

            comply, compliant entrances must be identified by the International Symbol of

            Accessibility. Directional signs that indicate the location of the nearest compliant

            entrance must be provided at entrances that do not comply. 2010 ADA Standards 216.6

 16.    Upon information and belief there are other current violations of the ADA at The Sexy
 Box. Only upon full inspection can all violations be identified. Accordingly, a complete list of
 violations will require an on-site inspection by Plaintiff’s representatives pursuant to Rule 34b of
 the Federal Rules of Civil Procedure.


 17.    Upon information and belief, Plaintiff alleges that removal of the discriminatory barriers
 and violations is readily achievable and technically feasible. To date, the readily achievable
 barriers and other violations of the ADA still exist and have not been remedied or altered in such
 a way as to effectuate compliance with the provisions of the ADA.



                                                  6
Case 1:21-cv-23295-JLK Document 1 Entered on FLSD Docket 09/13/2021 Page 7 of 10




 18.     Pursuant to the ADA, 42 U.S.C. §12101 et. seq., and 28 C.F.R. §36.304, the Defendants
 were required to make the establishment a place of public accommodation, accessible to persons
 with disabilities by January 28, 1992. As of this date the Defendants have failed to comply with
 this mandate.


 19.     Plaintiff has been obligated to retain the undersigned counsel for the filing and prosecution
 of this action. Plaintiff is entitled to have its reasonable attorney's fees, costs and expenses paid by
 the Defendants, pursuant to 42 U.S.C. §12205.


 20.     Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff
 injunctive relief, including an order to alter the subject facilities to make them readily accessible
 and useable by individuals with disabilities to the extent required by the ADA, and closing the
 Subject Facility until the requisite modifications are completed.


 REQUEST FOR RELIEF
 WHEREFORE, Plaintiff demands judgment against the Defendants and requests the following
 injunctive and declaratory relief:


 21. That this Honorable Court declares that the Subject Facility owned, operated and/or controlled
 by the Defendants is in violation of the ADA;


 22.     That this Honorable Court enter an Order requiring Defendants to alter the Subject Facility
 to make it accessible to and usable by individuals with disabilities to the full extent required by
 Title III of the ADA;


 23.     That this Honorable Court enter an Order directing the Defendants to evaluate and
 neutralize their policies, practices and procedures toward persons with disabilities, for such
 reasonable time so as to allow the Defendants to undertake and complete corrective procedures to
 the Subject Facility;


 24.     That this Honorable Court award reasonable attorney's fees, all costs (including, but not



                                                    7
Case 1:21-cv-23295-JLK Document 1 Entered on FLSD Docket 09/13/2021 Page 8 of 10




 limited to court costs and expert fees) and other expenses of suit, to Plaintiff; and


 25.    That this Honorable Court award such other and further relief as it deems necessary, just
 and proper.




 Dated this September 13, 2021.



 Respectfully submitted by:

 Ronald E. Stern
 Ronald E. Stern, Esq.
 Florida Bar No. 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallandale Beach Boulevard, Suite 503
 Hallandale Beach, Florida 33009
 Telephone:     (954) 639-7016
 Facsimile: (954) 639-7198
 E-Mail: ronsternlaw@gmail.com
 Attorney for Plaintiff, HOWARD MICHAEL CAPLAN




                                                   8
Case 1:21-cv-23295-JLK Document 1 Entered on FLSD Docket 09/13/2021 Page 9 of 10




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                             CASE NO.

 HOWARD MICHAEL CAPLAN,

                Plaintiff,

                vs.

 DANYANDY LLC, a Florida Limited
 Liability Company d/b/a THE SEXY BOX
 and JASMIN INVESTMENTS LLC, a
 Florida Limited Liability Company,

             Defendants.
 _______________________________/

                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 13, 2021, I electronically filed the Complaint
 along with a Summons for each Defendant with the Clerk of Court using CM/ECF. I also certify
 that the aforementioned documents are being served on all counsel of record, corporations, or pro
 se parties identified on the attached Service List in the manner specified via Service of Process by
 an authorized Process Server, and that all future pleadings, motions and documents will be served
 either via transmission of Notices of Electronic Filing generated by CM/ECF or via U.S. Mail for
 those counsel or parties who are not authorized to receive electronically Notices of Electronic
 Filing.

 By: Ronald E. Stern
 Ronald E. Stern, Esq.
 Florida Bar No.: 10089
 THE ADVOCACY LAW FIRM, P.A.
 1250 East Hallandale Beach Boulevard, Suite 503
 Hallandale Beach, Florida 33009
 Telephone:     (954) 639-7016
 Facsimile: (954) 639-7198
 E-Mail: ronsternlaw@gmail.com
 Attorney for Plaintiff HOWARD MICHAEL CAPLAN




                                                  9
Case 1:21-cv-23295-JLK Document 1 Entered on FLSD Docket 09/13/2021 Page 10 of 10




                                      SERVICE LIST:

   HOWARD MICHAEL CAPLAN, Plaintiff, vs. DANYANDY LLC, a Florida Limited Liability
     Company d/b/a THE SEXY BOX and JASMIN INVESTMENTS LLC, a Florida Limited
                                 Liability Company

                   United States District Court Southern District of Florida

                                         CASE NO.


  DANYANDY LLC d/b/a THE SEXY BOX

  REGISTERED AGENT:

  BELTRAN ACCOUNTING SERVICES
  6303 BLUE LAGOON DRIVE
  SUITE 400
  MIAMI, FL 33126

  VIA PROCESS SERVER


  JASMIN INVESTMENTS LLC

  REGISTERED AGENT:

  TAKO, JACQUELINE
  12455 KEYSTONE ISLAND DRIVE
  NORTH MIAMI, FL 33181

  VIA PROCESS SERVER




                                              10
